DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 3-4, 6, 8, 10-12have been amended. 
		Claims: 2, 5, 7, 9 and 13-14 have not been amended. 
		Claims: 17-20 have been withdrawn.


Response to Arguments
Applicant’s arguments filed 12/15/20 with regards to claims 1-16 have been fully considered but they are not persuasive.    


	APPLICANT’S ARGUMENTS:
	The applicant argues that Brown in view of Sharma and further in view of Amann fails to disclose “a system that includes a controller communicably coupled to a first light fixture and a second light fixture, where the controller determines a first strength of a first radio frequency signal broadcast by an object and received by a first receiver of the first light fixture, where at least one first light source of the first light fixture provides a first general illumination to the volume of space, where the first receiver receiving the first radio frequency signal is independent of the at least one first light source providing the first general illumination to the volume of space, where the controller also determines a second strength of the first radio frequency signal received by a second receiver of the second light fixture, where at least one second light source of the second light fixture provides a second general illumination to the volume of space, where the second receiver receiving the first radio frequency signal is independent of the at least one second light source providing the second general illumination to the volume of space, where the controller further scales the first radio frequency signal received by the first receiver relative to the first radio frequency signal received by the second  receiver based on a first distance between the first light fixture location of the first light fixture and the second light fixture location of the second light fixture, the first strength of the first radio frequency signal, and the second strength of the second radio frequency signal, and where the controller also determines a location of the object in the volume of space based on scaling the first radio frequency signal received by the first receiver relative to the first radio frequency signal received by the second receiver” because it reasonably appears that the light fixtures in Brown locate an object using light signals.  See, e.g., Brown, paragraph [0165] and while Brown does mention that radio frequency signals can be received by a light fixture, the radio frequency signals are used to detect the presence of and/or identify a user.  See, e.g., Brown paragraphs [0110] and [0115] and in other words, the radio frequency signals serve more as an “on” switch as a notification that an object is within range of a light fixture in Brown rather than as a means to locate the object and further Brown is completely silent with respect to scaling the light signals used to locate an object … Further, applicant asserts that Sharma fails to provide that which Brown lacks and that combining Sharma with Brown would not be obvious to one of ordinary skill in the art and so is inappropriate .  Sharma discloses a 

	EXAMINERS RESPONSE:
	The examiner respectfully disagrees.  The teachings of Brown in view of Sharma and further in view of Amann combined together as a whole does disclose the applicant’s argued limitations of “a system that includes a controller communicably coupled to a first light fixture and a second light fixture, where the controller determines a first strength of a first radio frequency signal broadcast by an object and received by a first receiver of the first light fixture, where at least one first light source of the first light fixture provides a first general illumination to the volume of space, where the first receiver receiving the first radio frequency signal is independent of the at least one first light source providing the first general illumination to the volume of space, where the controller also determines a second strength of the first radio frequency signal received by a second receiver of the second light fixture, where at least one second light source of the second light fixture provides a second general illumination to the volume of space, where the second receiver receiving the first radio frequency signal is independent of the at least one second light source providing the second general illumination to the volume of space, where the controller further scales the first radio frequency signal received by the first receiver relative to the first radio frequency signal received by the second  receiver based on a first distance between the first light fixture location of the first light fixture and the second light fixture location of the second light fixture, the first strength of the first radio frequency signal, and the second strength of the second radio frequency signal, and where the controller also determines a location of the object in the volume of space based on scaling the first radio frequency signal received by the first receiver relative to the first radio frequency signal received by the second receiver” as will be apparent in the following explanations provided below.   

To begin with, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
combination of the references together as a whole wherein the invention of Brown is modified by the teachings of Sharma and Amann to read on the claimed invention.   As indicated above, the test for obviousness does not require the secondary reference to suggest each and every element of the claimed invention but rather what the combined teachings of the primary reference and secondary reference suggest to one of ordinary skill in the art and as such, contrary to the applicant’s arguments, Sharma or Amann does not need to teach each and every element of the claimed invention but rather only needs to teach the missing aspects of Brown that is being modified as would have been obvious to one of ordinary skill in the art.
	
With that interpretation in mind, the examiner directs the applicant to the highlighted portions of Brown, Fig. 21 & [0038], [0109], [0113], [0165] & [0168] seen below:
    PNG
    media_image1.png
    906
    837
    media_image1.png
    Greyscale


[0168] FIG. 21 depicted an embodiment of deployment pattern for fixtures. In the depicted embodiment, 16 fixtures are deployed on an equally distributed grid, and all fixtures are connected to a central processor (e.g., 2030). If the fixtures are installed on the ceiling of a structure (e.g., room, hallway, lobby, etc.), this fixture distribution grid can be mapped to the floor and location of a mobile device can be determined on the floor. For example, in the depicted embodiment, the central processor compares signals from all 16 fixtures received from mobile device 2150 and determines that signals from fixtures 2112, 2113, 2122 are the three strongest signals, it can be determined that mobile device 2150 is located within a triangular area formed by fixtures 2112, 2113, 2122 that is projected onto the floor. The approximate location of mobile device 2150 in the triangular area can then be further estimated based on the process described above in connection with FIG. 20B. In the depicted embodiment, fixtures may be configured to receive signals from mobile device 2150 at different time periods and the processor may be configured to determine location of mobile device 2150 at different time periods using the above described process and track the movement of mobile device 2150. In some embodiments, fixtures may be distributed according to a regular (e.g., rectangular grid) pattern, an irregular pattern (e.g., in which fixtures are unevenly distributed, such as a non-rectangular grid, or the like).


[0165] Referring now to FIG. 20A, an embodiment of a system 2000 comprising a plurality of fixtures (e.g., 2004, 2008, 2012, 2016) is shown. Fixtures (e.g., 2004, 2008, 2012, 2016) each may be substantially similar to fixture 34 described above. For example, each of the fixtures (e.g., 2004, 2008, 2012, 2016) may comprise an occupancy sensor 348 and/or a communication device 344 as described above. The plurality of fixtures may be installed, for example, on the ceiling of a structure (e.g., room, hallway, lobby, etc.), and the fixtures may be connected to a central processor 2030. Each of the plurality of fixtures (e.g., 2004, 2008, 2012, 2016) may be configured to receive one or more signals from a mobile device 2020 (which may be held by a person 2024 or attached to another object in the structure) and communicate the received signals to processor 2030. Mobile device 2020 may be a mobile phone, a gaming device, a tablet computer, music playing device, an Internet of Things (JOT) device (e.g., a Bluetooth tag and/or other IoT devices), or any other mobile device that is capable of transmitting and/or receiving a wireless signal. The signals received by the plurality of fixtures may be an audio signal, a WiFi signal, a Bluetooth signal, a visible light  


[0038] Some embodiments of the present light fixtures comprise: a frame configured to receive a light source; and a communications device coupled to the frame and comprising: a reception antenna configured to receive a cellular signal; an amplifier configured to increase the power of the cellular signal to produce an increased power cellular signal; and a broadcast antenna configured to broadcast the increased power cellular signal.



[0109] In the embodiment shown in FIG. 8, fixture 34 comprises one or more communications device(s) 344, which may be coupled to frame 38, for example, disposed within component bridge 270. In this embodiment, one or more communications device(s) 344 may be configured to communicate with various peripherals 368 (e.g., as part of a "smart" network). Suitable communications protocols include, but are not limited to, Wi-Fi, infrared, ZigBee, Bluetooth, Bluetooth Low Energy (BLE), constrained application protocol (CoAP), satellite protocols, local area network (LAN), wide area network (WAN), radio, cellular, communications protocols that are later developed, and/or the like, and such communications protocols, where appropriate, may operate at any suitable frequency (e.g., 900 megahertz (MHz), 2.4 gigahertz (GHz), 5.8 GHz, and/or the like). As will be described in more detail below, such communications can be secured (e.g., encrypted, for example, by processor 336) to prevent unauthorized control of the present fixtures. In the embodiment shown, peripherals 368 can include a variety of components, including, but not limited to, supervisor program(s) (e.g., running via processor 336 and/or other external, to the light fixture, processor(s)), setup tools, heating ventilation, and air conditioning (HVAC) systems (e.g., HVAC damper or other controller), window blinds and/or shades (e.g., controlled by one or more relays), power (e.g., electrical) outlets, second and/or additional light fixtures and/or groups and/or subgroups of light fixtures, controllers, switches, laser pointers, user-operated (or otherwise) devices such as computers, tablets, cell phones or similar mobile devices, and/or the like. 



[0113] In the embodiment shown, a communications device 344 of fixture 34 comprises an access point configured to allow devices, such as user devices (e.g., cellular phones, tablets, personal computers, laptops, and/or the like) within range of the access point, to connect to a wireless network (e.g., such that the access point creates a wireless 



	As can be seen from the highlighted portions of Brown seen above, Brown, Fig. 21 & [0168] discloses 16 fixtures (i.e. reads on first light fixture and second light fixture) are deployed on an equally distributed grid and all fixtures are connected to a central processor and if the fixtures are installed on the ceiling of a structure such as a room, hallway, lobby, etc. (i.e. reads on volume of space), this fixture distribution grid can be mapped to the floor and location of a mobile device can be determined on the floor (i.e. reads on determines a location of the object in the volume of space) for example the central processor compares signals (i.e. reads on first radio frequency signal) from all 16 fixtures received from mobile device (i.e. reads on object) and determines that signals from fixtures 2112, 2113, 2122 are the three strongest signals (i.e. reads on determines a first strength of the first radio frequency signal received by the first receiver and determines a second strength of the first radio frequency signal received by the second receiver) and it can be determined that mobile device is located within a triangular area formed by fixtures 2112, 2113, 2122 that is projected onto the floor and the approximate location of mobile device in the triangular area can then be further estimated and fixtures may be configured to receive signals from mobile device at different time periods and the processor may determine location (i.e. reads on first location) of mobile device at different time periods (i.e. reads on first time and starting a time period) and track the movement of the mobile device and Brown, [0165] discloses a system comprising a plurality of fixtures such as 2004 (i.e. reads on first light fixture), 2008 (i.e. reads on second light fixture), 2012, 2016 wherein each of the fixtures comprises a communication device 344 (i.e. reads on first receiver and second receiver) and may be installed on the ceiling of a structure such as a room, hallway, lobby, etc. (i.e. reads on volume of space) and each of the fixtures may be connected to a central processor 2030 (i.e. reads on controller) and each of the plurality of fixtures may be configured to receive one or more signals (i.e. reads on receives a first radio frequency signal) from a mobile device and communicate the received signals to processor 2030 (i.e. reads on communicably coupled) and the signals received by the plurality of fixtures may be a WiFi signal, a Bluetooth signal, etc. (i.e. reads on frequency signal) and Brown, [0038] discloses the present light fixtures (i.e. indicates obviousness of the plurality of light fixtures) comprises a frame configured to receive a light source (i.e. reads on first light source and second light source) and a communications device coupled to the frame and comprising a reception antenna (i.e. reads on first antenna and second antenna) configured to receive a cellular signal and Brown, [0109] discloses fixtures may be configured to communicate with various peripherals and suitable communications protocols include WiFi, Bluetooth, Bluetooth Low Energy, radio, cellular, etc. (i.e. reads on frequency signal) and Brown, [0113] discloses a communications device 344 of fixture 34 comprises an access point configured to allow devices such as user devices within range of the access point to connect to a wireless network (i.e. indicates obviousness that the light fixture comprises an access point) which clearly indicates to one of ordinary skill in the art to recognize and find obvious that a building includes multiple light fixtures that acts as access points and each of the multiple light fixtures receives a radio frequency signal from a mobile device object wherein a controller connected to the multiple light fixtures determines the location of the mobile device based on the determined signal strength of the received signal at each light fixtures and therefore reads “a system that includes a controller communicably coupled to a first light fixture and a second light fixture, where the controller determines a first strength of a first radio frequency signal frequency signal is independent of the at least one second light source providing the second general illumination to the volume of space, 
	
In addition, contrary to the applicant’s arguments, Brown not only discloses the use of light signals but clearly indicates that a radio frequency signal such as a cellular, WiFi or Bluetooth signal are also utilized in the invention as can be seen on highlighted portions of Brown, [0038], [0109] & [0165] seen above.
	
While Brown discloses multiple light fixtures that is also an access point receiving a radio frequency signal from the mobile device that utilizes signal strengths to determine the location of the mobile device, Brown fails to disclose the mobile device broadcasts the radio frequency signal and therefore fails to disclose “a first radio frequency signal broadcast by an object” and also fails to disclose that the location determination includes a scaling operation and therefore fails to disclose “where the controller further scales the first radio frequency signal received by the first receiver relative to the first radio frequency signal received by the second receiver based on a first distance between the first light fixture location of the first light fixture and the second light fixture location of the second light fixture, the first strength of the first radio frequency signal, and the second strength of the second radio frequency signal, and where the controller also determines a location of the object in the volume of space based on scaling the first radio frequency signal received by the first receiver relative to the first radio frequency signal received by the second receiver”.
	
However, this missing aspects are remedied and taught by Sharma and Amann seen below and examiner directs the applicant to the highlighted portions of Sharma, [0012], [0025] & [0055] seen below:


[0025] In this example coordinate scale values can be determined. In some examples, the coordinate scale values are the RSSI information. In other examples, the coordinate scale values are processed RSSI information (e.g., taking into account multiple samples of RSSI information). In one example, the coordinate scale values can be used to create a fit model for the way radio signal strength in the area correlate to distances. Examples of fit models are a general linear fit model, a heteroscedastic model, a trend line, polynomial regression, etc. In some examples, a base model can be set and parameters can be set to account for interference. In some examples, the model can be used to scale RSSI values to distances. Moreover, the scale values can be considered a scale. Further, in some examples, the fit model can also take into account the characteristics of radio signal strength at particular channels being used. Moreover, the model can normalize the model(s) based on which APs can hear a client device 112. Normalization can be beneficial since each client device 112 may have varying radio/antenna strengths. For example, comparisons of how much signal is heard at each AP compared to other APs can be used in the normalization process. As such, in some examples, the distance values can be based on an RSSI for the client device 112 seen at a first AP compared to an RSSI for the client device 112 seen at a second AP at the same or similar time. In one example, 2 client devices in the same location as client device 112 can be 



[0012] Further, received signal strength indicators (RSSIs) can be collected between APs. Since the locations of the APs are known, a distance between the two APs can be determined and correlated with the signal strength from the RSSIs. This can be used to determine a scale between RSSIs and APs. When a client device contacts an AP, the AP can determines the RSSI of the client device. This and the scale can be used to determine an approximate distance from the AP. Distances from multiple APs can be used to determine the location of the client device. For example, triangulation, trilateration, or other similar technique can be used to determine the location of a client device. Other information, for example, floorplan boundaries, can be used to supplement the RSSI information and coordinate information of APs to determine coordinate information about client devices. 



[0055] At 604, the APs can be mapped to a polygon or plane. The mapping can be based on the sensor information, user input, etc. In a building, multiple floors can each be associated with a separate polygon. APs associated with particular floors can be used to analyze locations of clients heard by the APs located on that floor. At 606, coordinate information for the APs can be determined using the mapping. In one example, a reference AP can be used and coordinates can be marked from that reference AP. In another example, a global coordinate system can be used. 


As can be seen from the highlighted portions of Sharma seen above, Sharma, [0025] discloses comparisons of how much signal is heard at each AP compared to other APs can be used in the normalization process and the distance values can be based on an RSSI for the client device seen at a first AP (i.e. reads on first strength of first radio frequency signal received by first receiver) compared to an RSSI for the client device seen at a second AP (i.e. reads on second strength of the first radio frequency signal received by the second receiver) at the same or similar time and Sharma, [0012] discloses received signal strength indicators RSSIs can be collected between APs and a distance between the two APs can be determined and correlated from the RSSIs and this can be used to determine a scale between RSSIs and APs (i.e. reads on scales the first radio frequency signal relative to the second signal based on a first distance between the first device location of the first electrical device and the second device location of the second electrical device, the first strength of the first radio frequency signal and the second strength of the second signal) and when a client device contacts an AP, the AP can determine the RSSI (i.e. reads on received signal strength) of the client device and this and the scale can be used to determine an approximate distance from the AP and distances from multiple APs (i.e. reads on first fixture and second fixture) can be used to determine the location of the client device such as triangulation, trilateration or other similar technique can be used to determine the location of the client device and Sharma, [0055] discloses the APs can be mapped to a polygon or plane and in a building, multiple floors can each be associated with a separate polygon and APs (i.e. reads on first fixture and second fixture of a plurality of fixtures) associated with particular floors (i.e. reads on volume of space) can be used to analyze locations of clients heard by the APs located on that floor which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the distance between the APs are utilized in determining the RSSI scale which are utilized in the normalization process in order to determine the location of the client device and which reads on applicant’s argued limitations of “where the controller further scales the first radio frequency signal received by the first receiver relative to the first radio frequency signal received by the second receiver based on a first distance between the first light fixture location of the first light fixture and the second light fixture location of the second light fixture, the first strength of the first radio frequency signal, and the second strength of the second radio frequency signal, and where the controller also determines a location of the object in the volume of space based on scaling the first radio frequency signal received by the first receiver relative to the first radio frequency signal received by the second receiver”.

Therefore, as can be seen from the explanation provided above, one of ordinary skill in the art to recognize and find obvious that the method and process of determining the location being utilized by Sharma can be implemented in the invention of Brown as both Brown and Sharma discloses utilizing access points of a building to determine the location of a mobile device by utilizing the received signal strength at each access points and modifying the invention of Brown with the location determination process being performed by Sharma would involve only a simple substitution of one process with another that doesn’t change the general functionalities of the invention of Brown but instead provides the system with the additional advantage of utilizing different location determination techniques that would be dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.



[0113] Multiple receiver devices 300 may capture location signals being broadcast by a wireless beacon 100. For example, considering Table 1 again, three of the receiver devices 300 identified by IDs 10003, 10001, 10002 captured location signals from the same wireless beacon 100 having beacon ID MM:MM:MM:SS:SS:SS at varied signal strengths 2.2 dBmW, 0.5 dBmW, and 3.0 dBmW, respectively. In one embodiment, the part location component 414 determines that the 10002 receiver device 300 is closest to the MM:MM:MM:SS:SS:SS wireless beacon 100 due to the relatively high signal strength of the location signal captured by the 10002 receiver device 300. Going a step further, the part location component 414 may then associate the MM:MM:MM:SS:SS:SS wireless beacon 100 as being located in a particular work area and/or sub-work area assigned to the 10002 receiver device 300 in the map of the different work areas and/or sub-work areas maintained by the receiver device map component 416. 



[0018] Another embodiment is directed to a system for tracking a part through different work areas of a facility. The system includes at least one wireless beacon associated with the part located in the facility, and the at least one wireless beacon is configured to transmit location signals at different times as the part moves through the different work areas. The system also includes a plurality of receiver devices configured to wirelessly receive the location signals from the at least one wireless beacon and determine a location in the facility of the at least one wireless beacon. The location includes at least one of the different work areas. The tracking system provides real-time locations of the part in such a facility. 



[0074] When using Bluetooth for wireless transmissions, transmitter 108 may use a Bluetooth antenna to transmit location signals, or other messages, on a radio channel that regularly changes frequency (i.e., hops) according to a predetermined code. For example, transmitter 108 may include a Bluetooth transmitter that transmits in the unlicensed industrial, scientific, and medical (ISM) band at or about at 2.4 to 2.485 GHz, using a spread spectrum, frequency-hopping, full-duplex signal at a nominal rate of or about 1600 hops/sec. Frequency hopping may occur across about 79 frequencies at or about at 1 MHz intervals, in some 


As can be seen from the highlighted portions of Amann seen above, Amann, [0113] discloses multiple receiver devices may capture location signals being broadcast by a wireless beacon (i.e. reads on object comprising communication device) and Amann, [0018] discloses the wireless beacon is configured to transmit location signals (i.e. reads on first radio frequency signal) at different times (i.e. reads on first time) as the part moves through the different work areas (i.e. reads on volume of space) and the system includes a plurality of receiver devices configured to wirelessly receive the location signals from the wireless beacon and determine a location in the facility of the at least one wireless beacon and Amann, [0074] discloses when using Bluetooth for wireless transmissions, transmitter may use a Bluetooth antenna to transmit location signals, etc. which clearly indicates to one of ordinary skill in the art to recognize and find obvious that a mobile device would be able to transmit a signal that are received by multiple receiver devices to determine the location of the mobile device utilizing a broadcasting process and which therefore reads on applicant’s argued limitations of “a first radio frequency signal broadcast by an object”.

Therefore, as can be seen from the explanation provided above, one of ordinary skill in the art to recognize and find obvious that the method and process of broadcasting a signal to multiple receiver devices being utilized in Amann can be implemented in the invention of Brown as both Brown and Amann discloses utilizing various receiver devices to receiver signals transmitted by the mobile device in order to the teachings of Brown in view of Sharma and further in view of Amann combined together as a whole does disclose the applicant’s argued limitations.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROWN et al. (US Patent Publication 2018/0188018 herein after referenced as Brown) in view of Sharma et al. (US Patent Publication 2018/0007652 herein after referenced as Sharma) in view of Amann (US Patent Publication 2017/0039516 herein after referenced as Amann).

Regarding claim 1, Brown discloses:
A system comprising: an object comprising a communication device, wherein (Brown, Fig. 21 & [0168] discloses the fixtures are installed on the ceiling of a structure (i.e. reads on volume of space) such as a room, hallway, lobby, etc. and the fixtures may be configured to receive signals (i.e. reads on first radio frequency signal) from the mobile device (i.e. reads on object) at different time periods (i.e. reads on first time) and the processor may determine location (i.e. reads on first location) of mobile device at different time periods and track the movement of the mobile device and the fixtures may be distributed according to a regular rectangular grid pattern or an irregular pattern in which fixtures are unevenly distributes such as a non-rectangular grid or the like; Brown,  Brown, [0109] discloses fixtures may be configured to communicate with various peripherals and suitable communications protocols include WiFi, Bluetooth, Bluetooth Low Energy, radio, cellular, etc. (i.e. reads on frequency signal).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobile device would have a communication device in order to be able to transmit signals that is received by the fixtures).
a first light fixture disposed at a first light fixture location in the volume of space and comprising at least one first light source, a first antenna, and a first receiver, wherein the first receiver, using the first antenna, receives the first radio frequency signal, wherein the at least one first light source provides a first general illumination to the volume of space, wherein the first receiver receiving the first radio frequency signal is independent of the at least one first light source providing the first general illumination to the volume of space; a second light fixture disposed at a second light fixture location in the volume of space, wherein the second light fixture comprises at least one second light source, a second antenna, and a second receiver, wherein the second receiver, using the second antenna, receives the first radio frequency signal, wherein the at least one second light source provides a second general illumination to the volume of space, wherein the second receiver receiving the first radio frequency signal is independent of the at least one second light source providing the second general illumination to the volume of space; and a controller communicably coupled to the first light fixture and (Brown, Fig. 20A & [0165] discloses a system comprising a plurality of fixtures such as 2004 (i.e. reads on first light fixture), 2008 (i.e. reads on second light fixture), 2012, 2016 wherein each of the fixtures comprises a communication device 344 (i.e. reads on first receiver and second receiver) and may be installed on the ceiling of a structure such as a room, hallway, lobby, etc. (i.e. reads on volume of space) and each of the fixtures may be connected to a central processor 2030 (i.e. reads on controller) and each of the plurality of fixtures may be configured to receive one or more signals (i.e. reads on receives a first radio frequency signal) from a mobile device and communicate the received signals to processor 2030 (i.e. reads on communicably coupled) and the signals received by the plurality of fixtures may be a WiFi signal, a Bluetooth signal, etc. (i.e. reads on frequency signal); Brown, Fig. 21 & [0168]-[0169] discloses 16 fixtures are deployed on an equally distributed grid and all fixtures are connected to a central processor and if the fixtures are installed on the ceiling of a structure such as a room, hallway, lobby, etc., this fixture distribution grid can be mapped to the floor and location of a mobile device can be determined on the floor and discloses each of the plurality of features may be assigned a coordinate or set of coordinates and may store in memory an indication of its own location relative to one or more fixtures (i.e. reads on a first location and a second location); Brown, Fig. 8 & [0038] discloses the present light fixtures (i.e. indicates obviousness of the plurality of fixtures) comprises a frame configured to receive a light source (i.e. reads on first light source and second light source) and a communications device coupled to the frame and comprising a reception antenna (i.e. reads on first antenna and second antenna) configured to receive a cellular signal and Fig. 8 shows that the communications device 344 component is separate from and independent of the LED component; Brown, [0113] discloses a communications device 344 of fixture 34 comprises an access point configured to allow devices such as user devices within range of the access point to connect to a wireless network (i.e. indicates obviousness that the light fixture comprises an access point); Brown, [0111] discloses allowing a user to control the light source such as LEDs directly and can communicate a command to adjust the lighting in the environment when performing a task requiring a higher or lower level of lighting (i.e. reads on first light source and second light source providing the first general illumination and the second general illumination to the volume of space) and such commands can be sent over WiFi or communicate in a wired fashion through Ethernet cables.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the light fixtures of the plurality of light fixtures source are on a specific location on a ceiling of a room and has its own light source, antenna and communication device).
wherein the controller: determines a first strength of the first radio frequency signal received by the first receiver; determines a second strength of the first radio frequency signal received by the second receiver; (Brown, Fig. 21 & [0168] discloses 16 fixtures are deployed on an equally distributed grid and all fixtures are connected to a central processor and if the fixtures are installed on the ceiling of a structure such as a room, hallway, lobby, etc., this fixture distribution grid can be mapped to the floor and location of a mobile device can be determined on the floor (i.e. reads on determines a location of the object in the volume of space) for example the central processor compares signals from all 16 fixtures received from mobile device and determines that signals from fixtures 2112, 2113, 2122 are the three strongest signals (i.e. reads on determines a first strength of the first radio frequency signal received by the first receiver and determines a second strength of the first radio frequency signal received by the second receiver) and it can be determined that mobile device is located within a triangular area formed by fixtures 2112, 2113, 2122 that is projected onto the floor and the approximate location of mobile device in the triangular area can then be further estimated and fixtures may be configured to receive signals from mobile device at different time periods and the processor may determine location of mobile device at different time periods (i.e. reads on starting a time period) and track the movement of the mobile device; Brown, Fig. 20A & [0166] discloses the processor 2030 may compare the strength of the signals received from fixtures 2004, 2008, 2012, 2016 and estimate a location of object relative to fixtures 2004, 2008, 2012, 2016; Brown, [0106] discloses the processor is configured to power the light source with battery during a first time period (i.e. reads on starting a time period) and power the light source with external power source during a second time period (i.e. reads on starting a time period)).
Brown discloses the light fixtures includes access points that receives signals transmitted by the mobile device and also discloses examples of utilizing the signal strength of the received signals to determine the location of the mobile device.  However, Brown fails to explicitly disclose that the received signals are broadcasted by the mobile device and also fails to discloses scaling the signal strengths to determine the location of the mobile device and therefore fails to disclose “wherein the communication device of the object broadcasts a first radio frequency signal from a first location within a volume of space at a first time;” and “scales the first radio frequency signal received by the first receiver relative to the first radio frequency signal received by the second receiver based on a first distance between the first light fixture location of the first light fixture and the second light fixture location of the second light fixture, the first strength of the first radio frequency signal received by the first receiver and the second strength of the first radio frequency signal received by the second receiver; and determines a location of the object in the volume of space based on scaling the first radio frequency signal received by the first receiver relative to the first radio frequency signal received by the second receiver.”
	In a related field of endeavor, Sharma discloses:
(Sharma, [0025] discloses comparisons of how much signal is heard at each AP compared to other APs can be used in the normalization process and the distance values can be based on an RSSI for the client device seen at a first AP (i.e. reads on first strength of first radio frequency signal received by first receiver) compared to an RSSI for the client device seen at a second AP (i.e. reads on second strength of the first radio frequency signal received by the second receiver) at the same or similar time; Sharma, [0012] discloses received signal strength indicators RSSIs can be collected between APs and a distance between the two APs can be determined and correlated from the RSSIs and this can be used to determine a scale between RSSIs and APs (i.e. reads on scales the first radio frequency signal relative to the second signal based on a first distance between the first device location of the first electrical device and the second device location of the second electrical device, the first strength of the first radio frequency signal and the second strength of the second signal) and when a client device contacts an AP, the AP can determine the RSSI (i.e. reads on received signal strength) of the client device and this and the scale can be used to determine an approximate distance from the AP and distances from multiple APs (i.e. reads on first fixture and second fixture) can be used to determine the location of the client device such as triangulation, trilateration or other similar technique can be used to determine the location of the client device; Sharma, Fig. 2 & [0055] discloses the APs can be mapped to a polygon or plane and in a building, multiple floors can each be associated with a separate polygon and APs (i.e. reads on first fixture and second fixture of a plurality of fixtures) associated with particular floors (i.e. reads on volume of space) can be used to analyze locations of clients heard by the APs located on that floor; Sharma, [0024] & Table 2 shows scale values for AP reference pairs showing different combinations such as AP110a-110b, AP110a-110n, etc.;  Sharma, Fig. 2 & [0026] discloses an AP can determine an RSSI whenever a client device makes contact for example when the client device sends a message, etc. and multiple APs can collect information about the client device and this can be because multiple APs can hear a radio associated with the client device; Sharma, [0037] discloses APs can be placed at various locations of a location such as a building; Sharma, [0013] discloses RSSI is a measurement of the power present in a received radio signal and is an indication of the power level being received by the radio (i.e. reads on receiver) after antenna (i.e. reads on antenna) and possible cable loss and when a device has contact with the radio of an AP, the RSSI can be determined for the AP referring to the device; Sharma, Fig. 2 & [0016] discloses a network controller (i.e. reads on network manager) can be implemented with the location device (i.e. reads on controller) and the location device and network controller can be connected to a data or control network capable of communicating with the APs.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the distance between the APs are utilized in determining the RSSI scale which are utilized in the normalization process in order to determine the location of the client device).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Brown to incorporate the teachings of Sharma for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining a location of a device based on the signal strength of a signal transmitted from the device and received at a plurality of receiver access point devices as taught by Brown) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining a location of a device based on the signal strength of a signal transmitted from the device and received at a plurality of receiver access point devices, wherein the signal strengths are scaled during the location determination and utilizing the various functional and structural aspects as taught by Sharma) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of 
	Brown in view of Sharma discloses a mobile device transmitting a signal that is received by each access point communication device of each light fixture but fails to disclose that said signal transmission is being broadcasted by the mobile device and therefore fails to disclose “wherein the communication device of the object broadcasts a first radio frequency signal from a first location within a volume of space at a first time;”
In a related field of endeavor, Amann discloses:
wherein the communication device of the object broadcasts a first radio frequency signal from a first location within a volume of space at a first time; (Amann, [0113] discloses multiple receiver devices may capture location signals being broadcast by a wireless beacon (i.e. reads on object comprising communication device); Amann, [0018] discloses the wireless beacon is configured to transmit location signals (i.e. reads on first radio frequency signal) at different times (i.e. reads on first time) as the part moves through the different work areas (i.e. reads on volume of space) and the system includes a plurality of receiver devices configured to wirelessly receive the location signals from the wireless beacon and determine a location in the facility of the at least one wireless beacon; Amann, Fig. 1 & [0071] discloses the wireless beacon (i.e. reads on object) includes a processor, memory, a receiver, a transmitter (i.e. reads on communication device), a power supply and one or more sensors that collectively function to transmit wireless location signals for use in identifying a particular part’s location; Amann, [0074] discloses when using Bluetooth for wireless transmissions, transmitter may use a Bluetooth antenna to transmit location signals, etc.; Amann, [0101] discloses clock may be used to control synchronous tuning and hopping of the receiver across various radio frequencies in order to receive location signals from the wireless beacons according to a particular protocol such as Bluetooth LE).
  	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Brown in view of Sharma to incorporate the teachings of Amann for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining a location of a device based on the signal strength of a signal transmitted from the device and received at a plurality of receiver devices as taught by Brown & Sharma) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining a location of a device based on the signal strength of a signal transmitted from the device and received at a plurality of receiver devices, wherein the device is a 
Regarding claim 2, Brown in view of Sharma and further in view of Amann discloses:
The system of Claim 1, further comprising: a network manager comprising the controller (Sharma, Fig. 2 & [0016] discloses a network controller (i.e. reads on network manager) can be implemented with the location device (i.e. reads on controller) and the location device and network controller can be connected to a data or control network capable of communicating with the APs). 
Regarding claim 3, Brown in view of Sharma and further in view of Amann discloses:
The system of Claim 1, further comprising: a third light fixture disposed at a third light fixture location in the volume of space and communicably coupled to the controller, wherein the third light fixture comprises at least one third light source, a third antenna, and a third receiver, wherein the third receiver, using the third antenna, receives the first radio frequency signal, wherein the at least one third light source provides a third general illumination to the volume of space, wherein the third receiver (Brown, Fig. 20A & [0165] discloses a system comprising a plurality of fixtures such as 2004 (i.e. reads on first light fixture), 2008 (i.e. reads on second light fixture), 2012 (i.e. reads on third light fixture), 2016 wherein each of the fixtures comprises a communication device 344 (i.e. reads on first receiver and second receiver and third receiver) and may be installed on the ceiling of a structure such as a room, hallway, lobby, etc. (i.e. reads on volume of space) and each of the fixtures may be connected to a central processor 2030 (i.e. reads on controller) and each of the plurality of fixtures may be configured to receive one or more signals (i.e. reads on receives a first radio frequency signal) from a mobile device and communicate the received signals to processor 2030 (i.e. reads on communicably coupled); Brown, Fig. 21 & [0168]-[0169] discloses 16 fixtures are deployed on an equally distributed grid and all fixtures are connected to a central processor and if the fixtures are installed on the ceiling of a structure such as a room, hallway, lobby, etc., this fixture distribution grid can be mapped to the floor and location of a mobile device can be determined on the floor and discloses each of the plurality of features may be assigned a coordinate or set of coordinates and may store in memory an indication of its own location relative to one or more fixtures (i.e. reads on a first location and a second location and a third location); Brown, Fig. 8 & [0038] discloses the present light fixtures (i.e. indicates obviousness of the plurality of fixtures) comprises a frame configured to receive a light source (i.e. reads on first light source and second light source and a third light source) and a communications device coupled to the frame and comprising a reception antenna (i.e. reads on first antenna and second antenna and third antenna) configured to receive a cellular signal and Fig. 8 shows that the communications device 344 component is separate from and independent of the LED component; Brown, [0113] discloses a communications device 344 of fixture 34 comprises an access point configured to allow devices such as user devices within range of the access point to connect to a wireless network (i.e. indicates obviousness that the light fixture comprises an access point); Brown, [0111] discloses allowing a user to control the light source such as LEDs directly and can communicate a command to adjust the lighting in the environment when performing a task requiring a higher or lower level of lighting (i.e. reads on first light source and second light source and third light source providing the first general illumination and the second general illumination and the third general illumination to the volume of space) and such commands can be sent over WiFi or communicate in a wired fashion through Ethernet cables.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the light fixtures of the plurality of light fixtures source are on a specific location on a ceiling of a room and has its own light source, antenna and communication device).
wherein the controller determines a third strength of the first radio frequency signal from the third receiver, wherein the controller uses the third strength of the first radio frequency signal to further determine the location of the object in the volume of space at the first time (Brown, Fig. 21 & [0168] discloses 16 fixtures are deployed on an equally distributed grid and all fixtures are connected to a central processor and if the fixtures are installed on the ceiling of a structure such as a room, hallway, lobby, etc., this fixture distribution grid can be mapped to the floor and location of a mobile device can be determined on the floor (i.e. reads on determines a location of the object in the volume of space) for example the central processor compares signals from all 16 fixtures received from mobile device and determines that signals from fixtures 2112, 2113, 2122 are the three strongest signals (i.e. reads on determines a first strength and a second strength and a third strength) and it can be determined that mobile device is located within a triangular area formed by fixtures 2112, 2113, 2122 that is projected onto the floor and the approximate location of mobile device in the triangular area can then be further estimated and fixtures may be configured to receive signals from mobile device at different time periods and the processor may determine location of mobile device at different time periods and track the movement of the mobile device; Brown, Fig. 20A & [0166] discloses the processor 2030 may compare the strength of the signals received from fixtures 2004, 2008, 2012, 2016 and estimate a location of object relative to fixtures 2004, 2008, 2012, 2016).
Regarding claim 4, Brown in view of Sharma and further in view of Amann discloses:
The system of Claim 3, further comprising: a fourth light fixture disposed at a fourth light fixture location in the volume of space and communicably coupled to the controller, wherein the fourth light fixture comprises at least one fourth light source, a fourth antenna, and a fourth receiver, wherein the fourth receiver, using the (Brown, Fig. 20A & [0165] discloses a system comprising a plurality of fixtures such as 2004 (i.e. reads on first light fixture), 2008 (i.e. reads on second light fixture), 2012 (i.e. reads on third light fixture), 2016 (i.e. reads on fourth light fixture) wherein each of the fixtures comprises a communication device 344 (i.e. reads on first receiver and second receiver and third receiver and fourth receiver) and may be installed on the ceiling of a structure such as a room, hallway, lobby, etc. (i.e. reads on volume of space) and each of the fixtures may be connected to a central processor 2030 (i.e. reads on controller) and each of the plurality of fixtures may be configured to receive one or more signals (i.e. reads on receives a first radio frequency signal) from a mobile device and communicate the received signals to processor 2030 (i.e. reads on communicably coupled); Brown, Fig. 21 & [0168]-[0169] discloses 16 fixtures are deployed on an equally distributed grid and all fixtures are connected to a central processor and if the fixtures are installed on the ceiling of a structure such as a room, hallway, lobby, etc., this fixture distribution grid can be mapped to the floor and location of a mobile device can be determined on the floor and discloses each of the plurality of features may be assigned a coordinate or set of coordinates and may store in memory an indication of its own location relative to one or more fixtures (i.e. reads on a first location and a second location and a third location and fourth location); Brown, Fig. 8 & [0038] discloses the present light fixtures (i.e. indicates obviousness of the plurality of fixtures) comprises a frame configured to receive a light source (i.e. reads on first light source and second light source and a third light source and fourth light source) and a communications device coupled to the frame and comprising a reception antenna (i.e. reads on first antenna and second antenna and third antenna and fourth antenna) configured to receive a cellular signal and Fig. 8 shows that the communications device 344 component is separate from and independent of the LED component; Brown, [0113] discloses a communications device 344 of fixture 34 comprises an access point configured to allow devices such as user devices within range of the access point to connect to a wireless network (i.e. indicates obviousness that the light fixture comprises an access point); Brown, [0111] discloses allowing a user to control the light source such as LEDs directly and can communicate a command to adjust the lighting in the environment when performing a task requiring a higher or lower level of lighting (i.e. reads on first light source and second light source and third light source and the fourth light source providing the first general illumination and the second general illumination and the third general illumination and the fourth general illumination to the volume of space) and such commands can be sent over WiFi or communicate in a wired fashion through Ethernet cables.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the light fixtures of the plurality of light fixtures source are on a specific location on a ceiling of a room and has its own light source, antenna and communication device).
(Brown, Fig. 21 & [0168] discloses 16 fixtures are deployed on an equally distributed grid and all fixtures are connected to a central processor and if the fixtures are installed on the ceiling of a structure such as a room, hallway, lobby, etc., this fixture distribution grid can be mapped to the floor and location of a mobile device can be determined on the floor (i.e. reads on determines a location of the object in the volume of space) for example the central processor compares signals from all 16 fixtures received from mobile device and determines that signals from fixtures 2112, 2113, 2122 are the three strongest signals (i.e. reads on determines a first strength and a second strength and a third strength and a fourth strength) and it can be determined that mobile device is located within a triangular area formed by fixtures 2112, 2113, 2122 that is projected onto the floor and the approximate location of mobile device in the triangular area can then be further estimated and fixtures may be configured to receive signals from mobile device at different time periods and the processor may determine location of mobile device at different time periods and track the movement of the mobile device; Brown, Fig. 20A & [0166] discloses the processor 2030 may compare the strength of the signals received from fixtures 2004, 2008, 2012, 2016 and estimate a location of object relative to fixtures 2004, 2008, 2012, 2016).

The system of Claim 4, wherein the first light fixture, the second light fixture, the third light fixture, and the fourth light fixture are located in a common plane (Brown, Fig. 15A & Fig. 21 & [0168] discloses all fixtures are installed on the ceiling of a structure such as a room, hallway, lobby etc. and this fixture distribution grid can be mapped to the floor (i.e. reads on common plane) and location of a mobile device can be determined on the floor; Brown, [0021] discloses building floors and beyond ca be controlled to reduce light output (i.e. indicates obviousness that the multiple light fixtures are present in a plurality of floors).  Applicant’s Specification, [0109] discloses the object moves along an X-Y plane that is in parallel to the plane that includes light fixture and the object additionally or alternatively moves in the Z direction perpendicular to the X-Y plane and Applicant’s Specification, [0112] discloses where all of the light fixtures are arranged in a grid pattern in the same plane (e.g., the X-Y plane), other example embodiments can be used with lighting systems that have light fixtures arranged in something other than a grid pattern and/or in more than a single plane (e.g., in multiple parallel planes)).
Regarding claim 6, Brown in view of Sharma and further in view of Amann discloses:
The system of Claim 5, wherein the controller determines the location of the object using a second distance between the first light fixture location of the first light  (Brown, Fig. 20A & [0167] discloses if the strength of the signals received at fixtures 20004 and 2008 are approximately equal, processor 2030 can determine that mobile device is located at a point that is the same distance from each fixture 2004 and fixture 2008 and if the strength of the signal received is twice as strong as the signal received at fixture 2012, processor can determine that mobile device is twice as far from fixture 2012 as it is from fixture 2004 (i.e. indicates obviousness that the distance between multiple different light fixtures can be determined and utilized in determining the location); Sharma, [0024] & Table 2 shows scale values for AP reference pairs showing different combinations such as AP110a-110b, AP110a-110n, etc.; Sharma, Fig. 2 & [0012] discloses received signal strength indicators RSSIs can be collected between APs and a distance between the two APs can be determined and correlated (i.e. indicates obviousness that multiple different AP pairs of two APs would have its own distance determination) from the RSSIs and this can be used to determine a scale between RSSIs and APs and when a client device contacts an AP, the AP can determine the RSSI of the client device and this and the scale can be used to determine an approximate distance from the AP and distances from multiple APs can be used to determine the location of the client device such as triangulation, trilateration or other similar technique can be used to determine the location of the client device.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that different combinations of electrical device APs are utilized and their distances determined which are then utilized in scaling the measured RSSIs in order to determine the location of the client device).
Regarding claim 7, Brown in view of Sharma and further in view of Amann discloses:
The system of Claim 5, wherein the first light fixture, the second light fixture, the third light fixture, and the fourth light fixture are among a plurality of light fixtures positioned in a grid pattern within the volume of space (Brown, Fig. 21 & [0168] discloses the fixtures may be distributed according to a regular rectangular grid pattern or an irregular pattern in which fixtures are unevenly distributes such as a non-rectangular grid or the like).  
Regarding claim 8, Brown in view of Sharma and further in view of Amann discloses:
The system of Claim 6, wherein the object broadcasts a second signal from a second location within the volume of space at a second time, (Brown, Fig. 21 & [0168] discloses fixtures may be configured to receive signals (i.e. reads on first radio frequency signal and second signal) from the mobile device (i.e. reads on object) at different time periods (i.e. reads on first time and second time) and the processor may determine location (i.e. reads on first location and second location) of mobile device at different time periods and track the movement of the mobile device and the fixtures may be distributed according to a regular rectangular grid pattern or an irregular pattern in which fixtures are unevenly distributes such as a non-rectangular grid or the like).  
wherein the controller determines a fifth strength of the second signal received by the first receiver, wherein the controller determines a sixth strength of the second signal received by the second receiver, wherein the controller determines a seventh strength of the second signal received by the third receiver, wherein the controller determines an eighth strength of the second signal received by the fourth receiver, and wherein the controller determines the second location of the object at the second time using the first distance, the second distance, the third distance, the fourth distance, the fifth distance, the sixth distance, the fifth strength, the sixth strength, the seventh strength, and the eighth strength of the second signal (Brown, Fig. 20A & [0167] discloses if the strength of the signals received at fixtures 20004 and 2008 are approximately equal, processor 2030 can determine that mobile device is located at a point that is the same distance from each fixture 2004 and fixture 2008 and if the strength of the signal received is twice as strong as the signal received at fixture 2012, processor can determine that mobile device is twice as far from fixture 2012 as it is from fixture 2004 (i.e. indicates obviousness that the distance between multiple different light fixtures can be determined and utilized in determining the location); Sharma, [0024] & Table 2 shows scale values for AP reference pairs showing different combinations such as AP110a-110b, AP110a-110n, etc.; Sharma, Fig. 2 & [0012] discloses received signal strength indicators RSSIs can be collected between APs and a distance between the two APs can be determined and correlated (i.e. indicates obviousness that multiple different AP pairs of two APs would have its own distance determination) from the RSSIs and this can be used to determine a scale between RSSIs and APs and when a client device contacts an AP, the AP can determine the RSSI of the client device and this and the scale can be used to determine an approximate distance from the AP and distances from multiple APs can be used to determine the location of the client device such as triangulation, trilateration or other similar technique can be used to determine the location of the client device.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that different combinations of electrical device APs are utilized and their distances determined which are then utilized in scaling the measured RSSIs in order to determine the location of the client device as the client device moves through the different locations within the structure or building).
Regarding claim 9, Brown in view of Sharma and further in view of Amann discloses:
The system of Claim 4, wherein the first location and the second location form a line that is antiparallel with respect to a common plane formed by the first light fixture, the second light fixture, the third light fixture, and the fourth light fixture (Brown, Fig. 15A & Fig. 21 & [0168] discloses all fixtures are installed on the ceiling of a structure such as a room, hallway, lobby etc. and this fixture distribution grid can be mapped to the floor (i.e. reads on common plane) and location of a mobile device can be determined on the floor and the fixtures may be distributed according to a regular rectangular grid pattern or an irregular pattern in which fixtures are unevenly distributes such as a non-rectangular grid or the like; Brown, [0021] discloses building floors and beyond ca be controlled to reduce light output (i.e. indicates obviousness that the multiple light fixtures are present in a plurality of floors).  Applicant’s Specification, [0109] discloses the object moves along an X-Y plane that is in parallel to the plane that includes light fixture and the object additionally or alternatively moves in the Z direction perpendicular to the X-Y plane and Applicant’s Specification, [0112] discloses where all of the light fixtures are arranged in a grid pattern in the same plane (e.g., the X-Y plane), other example embodiments can be used with lighting systems that have light fixtures arranged in something other than a grid pattern and/or in more than a single plane (e.g., in multiple parallel planes. Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the light fixtures may be located in a horizontal X-Y common plane in each of a single room of a single floor in a multiple floor facility and that an imaginary vertical Z line from each of the different floors would result in a line that is antiparallel to the horizontal X-Y plane of each floor).
 Regarding claim 10, Brown in view of Sharma and further in view of Amann discloses:
(Brown, Fig. 21 & [0168] discloses fixtures may be configured to receive signals (i.e. reads on initiate the first radio frequency signal) from the mobile device (i.e. reads on object) at different time periods and the processor may determine location of mobile device at different time periods and track the movement of the mobile device and the fixtures may be distributed according to a regular rectangular grid pattern or an irregular pattern in which fixtures are unevenly distributes such as a non-rectangular grid or the like; Sharma, Fig. 2 & [0026] discloses an AP can determine an RSSI whenever a client device (i.e. reads on object) makes contact for example when the client device sends a message (i.e. reads on initiates the first radio frequency signal), etc. and multiple APs can collect information about the client device and this can be because multiple APs can hear a radio associated with the client device).
Regarding claim 11, Brown in view of Sharma and further in view of Amann discloses:
The system of Claim 1, wherein the first radio frequency signal is transmitted using Bluetooth low energy (Brown, [0110] discloses communication device 344 such as Bluetooth Low Energy BLE device is configured to communicate with and track objects such as a mobile device).
Regarding claim 12, Brown in view of Sharma and further in view of Amann discloses:
The system of Claim 1, wherein the first radio frequency signal comprises an identification of the object (Brown, [0115] discloses communications device 344 is configured to detect the presence of a user device and determine an identifier associated with the user device (i.e. reads on identification of the object)).
Regarding claim 13, Brown in view of Sharma and further in view of Amann discloses:
The system of Claim 1, wherein the controller is part of a network manager in communication with the first light fixture (Brown, Fig. 20A & [0165] discloses a system comprising a plurality of fixtures such as 2004 (i.e. reads on first light fixture), 2008, 2012, 2016 wherein each of the fixtures comprises a communication device 344 and may be installed on the ceiling of a structure such as a room, hallway, lobby, etc. and each of the fixtures may be connected to a central processor 2030 (i.e. reads on controller) and each of the plurality of fixtures may be configured to receive one or more signals from a mobile device and communicate the received signals to processor 2030 (i.e. reads on in communication with the first light fixture); Sharma, Fig. 2 & [0016] discloses a network controller (i.e. reads on network manager) can be implemented with the location device (i.e. reads on controller) and the location device and network controller can be connected to a data or control network capable of communicating with the APs).
Regarding claim 14, Brown in view of Sharma and further in view of Amann discloses:
The system of Claim 1, wherein the controller is part of the first light fixture (Brown, [0032] discloses the processor is coupled to the first light fixture; Brown, Fig. 20A & [0165] discloses a system comprising a plurality of fixtures such as 2004 (i.e. reads on first light fixture), 2008, 2012, 2016 wherein each of the fixtures comprises a communication device 344 and may be installed on the ceiling of a structure such as a room, hallway, lobby, etc. and each of the fixtures may be connected to a central processor 2030 (i.e. reads on controller) and each of the plurality of fixtures may be configured to receive one or more signals from a mobile device and communicate the received signals to processor 2030; Sharma, [0016] discloses a location device (i.e. reads on controller) may be implemented on multiple computing device (i.e. indicates obviousness that the controller can be implemented in any device); Amann, [0027] discloses a computing device (i.e. reads on first fixture) for tracking a part in one or more manufacturing or service facilities wherein the computing device includes a receiver configured to receive instances of a location signal broadcast by a wireless beacon and signal strengths of the location signal as captured by different receiver devices wherein the wireless beacon is coupled to a part in the manufacturing or service facilities and a processor (i.e. controller) programmed to determine a location of the part in the one or more manufacturing or service facilities by analyzing the signal strengths of the location signal as captured by the different receiver devices.    Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the location device can be implemented within one of the signal receiving device APs of a light fixture which receives the RSSIs from the other signal receiving device APs of other light fixtures for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario).
 Regarding claim 15, Brown in view of Sharma and further in view of Amann discloses:
The system of Claim 1, wherein the second light fixture further comprises a transmitter, wherein the transmitter of the second light fixture sends information about the first radio frequency signal received by the second receiver to the first receiver of the first light fixture, wherein the information is used to determine the second strength of the first radio frequency signal received by the second receiver (Brown, [0032] discloses the processor is coupled to the first light fixture; Brown, Fig. 20A & [0165] discloses a system comprising a plurality of fixtures such as 2004 (i.e. reads on first light fixture), 2008, 2012, 2016 wherein each of the fixtures comprises a communication device 344 and may be installed on the ceiling of a structure such as a room, hallway, lobby, etc. and each of the fixtures may be connected to a central processor 2030 (i.e. reads on controller) and each of the plurality of fixtures may be configured to receive one or more signals from a mobile device and communicate the received signals (i.e. indicates obviousness of the presence of a transmitter in order to communicate the signals) to processor 2030; Sharma, [0016] discloses a location device (i.e. reads on controller) may be implemented on multiple computing device (i.e. indicates obviousness that the controller can be implemented in any device); Amann, [0026]-[0027] discloses the computing device (i.e. second fixture) includes a receiver to receive at least one location signal of a wireless beacon and a processor programmed to analyze the signal strength of the at least one location signal as received by the receiver and discloses a computing device (i.e. reads on first fixture) for tracking a part in one or more manufacturing or service facilities wherein the computing device includes a receiver configured to receive instances of a location signal broadcast by a wireless beacon and signal strengths of the location signal as captured by different receiver devices wherein the wireless beacon is coupled to a part in the manufacturing or service facilities and a processor (i.e. controller) programmed to determine a location of the part in the one or more manufacturing or service facilities by analyzing the signal strengths of the location signal as captured by the different receiver devices; Amann, Fig. 3 & [0099]-[0100] discloses a receiver device includes a processor, a memory, a receiver, transmitter (i.e. each of the multiple devices comprises its own transmitter) and a clock and discloses the receiver may be any communications receiver capable of receiving wireless location signals from the wireless beacon using any communication protocols and in one embodiment, the receiver is a Bluetooth antenna and location signals are communication across a piconet established between the wireless beacons and the receiver and in another embodiment that transmits location signals using RFID, the receiver has an RFID capable antenna and RFID reader module configured to capture data long specific frequency bands.    Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the location device can be implemented within one of the signal receiving device APs of a light fixture which receives the RSSIs from the other signal receiving device APs of other light fixtures for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario).
Regarding claim 16, Brown in view of Sharma and further in view of Amann discloses:
The system of Claim 1, wherein the second light fixture further comprises a transmitter and a local controller, wherein the local controller determines the second strength of the first radio frequency signal, wherein the transmitter of the second light fixture sends information about the first radio frequency signal received by the second receiver to the first receiver of the first light fixture, wherein the information comprises the second strength of the first radio frequency signal received by the second receiver (Brown, [0032] discloses the processor is coupled to the first light fixture; Brown, Fig. 20A & [0165] discloses a system comprising a plurality of fixtures such as 2004 (i.e. reads on first light fixture), 2008, 2012, 2016 wherein each of the fixtures comprises a communication device 344 and may be installed on the ceiling of a structure such as a room, hallway, lobby, etc. and each of the fixtures may be connected to a central processor 2030 (i.e. reads on controller) and each of the plurality of fixtures may be configured to receive one or more signals from a mobile device and communicate the received signals (i.e. indicates obviousness of the presence of a transmitter in order to communicate the signals) to processor 2030; Sharma, [0016] discloses a location device (i.e. reads on controller) may be implemented on multiple computing device (i.e. indicates obviousness that the controller can be implemented in any device); Amann, [0026]-[0027] discloses the computing device (i.e. second fixture) includes a receiver to receive at least one location signal of a wireless beacon and a processor programmed to analyze the signal strength of the at least one location signal as received by the receiver and discloses a computing device (i.e. reads on first fixture) for tracking a part in one or more manufacturing or service facilities wherein the computing device includes a receiver configured to receive instances of a location signal broadcast by a wireless beacon and signal strengths of the location signal as captured by different receiver devices wherein the wireless beacon is coupled to a part in the manufacturing or service facilities and a processor (i.e. controller) programmed to determine a location of the part in the one or more manufacturing or service facilities by analyzing the signal strengths of the location signal as captured by the different receiver devices; Amann, Fig. 3 & [0099]-[0100] discloses a receiver device includes a processor, a memory, a receiver, transmitter (i.e. each of the multiple devices comprises its own transmitter) and a clock and discloses the receiver may be any communications receiver capable of receiving wireless location signals from the wireless beacon using any communication protocols and in one embodiment, the receiver is a Bluetooth antenna and location signals are communication across a piconet established between the wireless beacons and the receiver and in another embodiment that transmits location signals using RFID, the receiver has an RFID capable antenna and RFID reader module configured to capture data long specific frequency bands.    Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the location device can be implemented within one of the signal receiving device APs of a light fixture which receives the RSSIs from the other signal receiving device APs of other light fixtures for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645